Appeal from an order of the Supreme Court, Monroe County (Robert J. Lunn, J.), entered September 9, 2004. The order, inter alia, granted defendant’s cross motion for partial summary judgment dismissing the Labor Law § 240 (1) claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court (see Narducci v Manhasset Bay Assoc., 96 NY2d 259, 267-268 [2001]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.